Citation Nr: 1635675	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-15 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a rating in excess of 10 percent for low back disability.

3.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to December 1995, from October 2001 to October 2002, and from June 2007 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In October 2015, the Veteran submitted a correspondence stating that he no longer desired a Board hearing.  The Board consequently finds that he has withdrawn any request for a Board hearing in connection with this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Right Ear Hearing Loss

The report of a December 2014 VA audiometric examination report confirms that the Veteran has right ear hearing loss for VA purposes.  The VA examiner reported that a rationale could not be proved regarding the etiology of the right ear hearing loss without resorting to speculation.  The examiner noted that since left ear hearing loss was previously diagnosed, medical records were not reviewed during this examination and etiology of the right ear hearing loss could not be commented upon.  

The Veteran served as an infantryman for a number of years, and the Board finds that he consequently experienced acoustic trauma during his active service.  Unfortunately, the December 2014 VA examiner failed to offer an opinion concerning the etiology of the right ear hearing loss.  Thus, another VA examination is necessary.

Increased Ratings for Low Back Disability and Left Ear Hearing Loss

In a May 2012 rating decision, the RO granted service connection for low back disability and left ear hearing loss, assigning respective 10 and 0 percent evaluations.  In June 2012, the Veteran filed a VA Form 9 that is reasonably read to express disagreement with the ratings assigned the low back disability and left ear hearing loss.  The record shows that the Veteran has not been issued a statement of the case addressing those issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which addresses the issues of entitlement to an increased rating for low back disability and entitlement to an increased rating for left ear hearing loss.  Inform the Veteran that he must file a substantive appeal if he desires appellate review of those issues

2. Schedule the Veteran for a VA examination performed by an examiner with appropriate expertise to determine the etiology of the Veteran's right ear hearing loss.  The VA examiner must review the Veteran's claims file in conjunction with the Veteran's examination and note that this has been accomplished in the VA examination report.  A complete history of post-service noise exposure should be obtained from the Veteran.  All indicated tests and studies should be conducted and all clinical findings reported in detail. The examiner is requested to address the following.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss it had its clinical onset in, or is otherwise etiologically related to, his active duty.  In providing this opinion, the examiner should understand that the Veteran is presumed to have been exposed to acoustic trauma in service.  A complete rationale for any opinion offered is required.

3.  Then, readjudicate the claim on appeal.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

